Citation Nr: 0833435	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-02 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for rheumatoid 
arthritis.

2. Entitlement to service connection for gout.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for a left ear hearing 
loss disability.

5. Entitlement to service connection for a right ear hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the veteran's 
claims of entitlement to service connection for rheumatoid 
arthritis, gout, hearing loss, and hypertension.  The veteran 
filed a timely notice of disagreement with this decision.

These matters were before the Board in September 2004 and 
were remanded for the RO to issue a Statement of the Case to 
the veteran.  The RO did so in January 2005, and the veteran 
perfected a timely appeal to the Board.

In an August 2005 written statement, the veteran indicated 
that he wished to claim disability benefits for diabetes.  
The RO has not yet addressed the issue of entitlement to 
service connection for diabetes.  Therefore, the matter is 
referred to the RO for the appropriate action.


FINDINGS OF FACT

1. Rheumatoid arthritis, gout, and hypertension were not 
incurred in service or within a year of service and are not 
etiologically linked to service in any way.

2. The veteran did not incur left ear hearing loss in 
service.

3. A right ear hearing loss condition pre-existed service and 
was not aggravated in service.

CONCLUSIONS OF LAW

1. Rheumatoid arthritis was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).

2. Gout was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

3. Hypertension was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2007).

4. A left ear hearing loss disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2007).

5. A right ear hearing loss disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, a March 2004 letter to the veteran from the 
Agency of Original Jurisdiction (AOJ) specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007), this letter essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; and 
(3) informing the veteran about the information and evidence 
he was expected to provide.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

Furthermore, as the Board concludes below that the 
preponderance is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Therefore, despite any inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in processing the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, private post-service medical 
records, VA medical treatment records, VA examinations, and 
written statements from the veteran and his representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for rheumatoid arthritis, gout, right and left ear hearing 
loss disabilities, and hypertension.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In addition, for certain chronic diseases, such as arthritis 
and hypertension, a presumption of service connection arises 
if the disease is manifested to a degree of 10 percent within 
a prescribed period following discharge from service; the 
presumptive period for both arthritis and hypertension is one 
year.  38 C.F.R. § 3.307, 3.309(a).

A veteran who served after December 31, 1946, is presumed to 
be in sound condition when he or she entered into military 
service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132.

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

In the instant case, the veteran's Report of Discharge 
indicates that the veteran's specialty during his period of 
service was "Jet Aircraft Mechanic." 

Service treatment records do not reflect complaints of or 
treatment for rheumatoid arthritis, gout, or hypertension.  
On April 1966 separation examination, the veteran was noted 
to have had a normal clinical evaluation of the heart, 
vascular system, upper extremities, lower extremities, and 
spine and other musculoskeletal system, and no arthritis, 
gout, or hypertension was noted.  At the time, the veteran's 
blood pressure was noted to be 132/78.  In his April 1966 
Report of Medical History, the veteran indicated that he did 
not have and had never had rheumatic fever, swollen or 
painful joints, or high or low blood pressure.  

Service treatment records also indicate that on July 1962 
entrance examination, "Hearing Loss H-2" was noted, with 
audiometry examination results indicating that the hearing 
threshold levels at 500, 1000, 2000, and 4000 hertz were 
respectively 5, 15, 20, and 50 on the right; and 10, 5, 10, 
and 10 on the left.  A February 1963 Hearing Conservation 
Data audiological examination indicates that the veteran wore 
hearing protection always or frequently, and that pure tone 
hearing threshold levels at 500, 1000, 2000, 3000 and 4000 
hertz were respectively 10, 10, 35, 45, and 55 on the right; 
and 5, 5, 5, 5, and 15 on the left.  A July 1965 Hearing 
Conservation Data audiological examination indicates that the 
veteran wore hearing protection, that he was exposed to jet 
engines noise, that his primary work area was flight line, 
and that pure tone hearing threshold levels at 500, 1000, 
2000, 3000 and 4000 hertz were respectively 5, 0, 20, 25 and 
35, on the right; and -5, -5, 0, 5, and 15 on the left.  On 
separation examination in April 1966, no hearing loss was 
noted, and the veteran's audiometry examination results 
indicate that hearing threshold levels at 500, 1000, 2000, 
3000 and 4000 hertz were respectively 0, -5, -5, -5, and 5 on 
the right; and -5, 5, 5, 5, and 15 on the left.

The earliest post-service medical treatment record is a 
private medical treatment record dated in November 1992.  At 
the time of treatment, the veteran reported a history of 
hypertension and a history of degenerative arthritis.  

February 1994 private medical records note that medication 
the veteran was taking had made his gout worse, and January 
1996 private medical treatment records indicate diagnoses of 
hypertension and gout.

In a June 1996 statement to VA, the veteran reported that his 
degenerative arthritis was discovered in approximately 1980 
and that his hypertension was diagnosed in the early 1970s.

On VA general medical examination in August 1996, the veteran 
reported that around the 1970s he was first found to have 
high blood pressure, and that after two years of observation 
he was put on medication.  He also stated that in 1980 he 
suffered an injury to his low back and was told that he had 
two crushed disks, and that approximately 16 years ago he was 
diagnosed as having arthritis when x-rays were done following 
a motor vehicle accident.  He stated that for the past six 
years he had had frequently recurrent severe pain in his 
temporomandibular joints, knees, ankles, and elbows for which 
he took medication and did not do any work involving 
exertion.  The veteran also reported that the arthritis was 
of the rheumatoid type.  The veteran furthermore stated that 
in the 1970s he developed pain in his left great toe which 
was diagnosed as gout, and that now he was on mediation 
daily.  The veteran was diagnosed as having hypertension, 
controlled with treatment, history of poly arthritis, and 
history of gouty arthritis, great left toe without abnormal 
x-rays and elevated uric acid.

On December 1996 VA examination, the veteran was diagnosed as 
having multiple arthralgias, hypertension under treatment and 
well controlled, and history of gout.  It was also noted on 
examination of the ears that he veteran complained of 
decreased hearing in the left ear more than the right, and 
that the ears showed old scarring of the right ear drum.

On March 1998 VA examination, the veteran stated that in the 
late 1960s he was found to have high blood pressure and that 
since then he had been on medication.  He also stated that 
since the 1980s he had had multiple joint pains all over his 
body which had been diagnosed as rheumatoid arthritis.  He 
furthermore stated that for many years he had had gout.  The 
veteran was diagnosed as having hypertension, rheumatoid 
polyarthritis, and gout, controlled with medicine.

The veteran underwent a VA audiological evaluation in 
February 2004, which showed that the pure tone hearing 
threshold levels at 500, 1000, 2000, 3000, and 4000 hertz 
were respectively 40, 50, 75, 85, and 85 on the right; and 
25, 40, 55, 70, and 75 on the left.  Speech audiometry 
revealed speech recognition ability of 64 percent in his 
right ear and 72 percent in his left ear.  The veteran 
reported that he had had tubes put in his ears 30 years 
prior, and that he had a history of ear infections and noise 
exposure.  The veteran was diagnosed as having bilateral 
mixed loss.

In a June 2004 statement, the veteran reported that during 
the Vietnam War a lot of airmen were shipping out, that the 
veteran was left to stay, that his workload was increased 
from crewing one aircraft to crewing three aircrafts.  He 
also stated that he was in adverse weather conditions a lot 
more than normal, that this resulted in additional stress and 
exposure to weather conditions that had caused him to develop 
rheumatoid arthritis in conjunction with hypertension, and 
that the stress caused high blood pressure.

In another June 2004 statement, the veteran stated that in 
1964 he was involved in an incident involving the malfunction 
of an aircraft, which he believed contributed to his hearing 
loss.

In a January 2005 statement, the veteran asserted that his 
last year of duty was quite stressful due to shortage of man 
power, that degenerative arthritis starts out with soreness 
and stiffness, and that he did not go to the doctor every 
time he had a pain.  He also stated that one examination was 
not enough to evaluate whether he had hypertension in 
service, that working around jet fighters caused additional 
problems in conjunction with high blood pressure and hearing 
loss, and that the veteran's high blood pressure led to his 
gout.  The veteran furthermore asserted that the high stress 
factor he had during his last years of service had caused his 
claimed disabilities.

In a March 2005 statement, the veteran asserted that 
prolonged exposure to adverse weather conditions caused his 
hypertension, degenerative arthritis, gout, and hearing loss.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claims of service 
connection for rheumatoid arthritis, gout, hypertension, and 
right and left ear hearing loss disabilities.

With respect to the issues of rheumatoid arthritis, gout, and 
hypertension, the record does not reflect that any such 
conditions were incurred in service or are etiologically 
linked to service in any way.  Service treatment records do 
not reflect complaints of or treatment for rheumatoid 
arthritis, gout, or hypertension; on April 1966 separation 
examination, the veteran was noted to have had a normal 
clinical evaluation of the heart, vascular system, upper 
extremities, lower extremities, and spine and other 
musculoskeletal system, no arthritis, gout, or hypertension 
was noted, and the veteran's blood pressure was noted to be 
132/78.  Also, in his April 1966 Report of Medical History, 
the veteran indicated that he did not have and had never had 
rheumatic fever, swollen or painful joints, or high or low 
blood pressure.  The earliest post-service medical record 
related to any of these conditions is dated in November 1992.

Also, the veteran has repeatedly reported that he was not 
diagnosed as having arthritis, gout, or hypertension until 
years after his period of service.  Both in his June 1996 
written statement to VA and on August 1996 VA examination, 
the veteran reported that he was found to have high blood 
pressure in the 1970s.  On August 1996 VA examination, the 
veteran stated that in the 1970s he developed pain in his 
left great toe which was diagnosed as gout.  The veteran has 
also consistently reported an initial diagnosis of arthritis 
around 1980.

The Board notes the veteran's statement on March 1998 VA 
examination that in the late 1960s he was found to have high 
blood pressure.  However, this statement conflicts with the 
veteran's previous June 1996 and August 1996 statements that 
he was initially diagnosed with high blood pressure in the 
1970s.  Also, there is no medical evidence substantiating the 
assertion that hypertension had its onset in the 1960s. 

Furthermore, there is no competent medical evidence of record 
indicating any link between the veteran's period of service 
and rheumatoid arthritis, gout, or hypertension.  The Board 
notes the veteran's assertions that in-service stress and 
exposure to weather conditions caused him to develop these 
conditions.  However, the veteran is not competent to provide 
opinions that require medical knowledge.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

With respect to the veteran's claim of left ear hearing loss, 
while the record reflects a current hearing loss disability 
for VA purposes, it does not reflect that the veteran 
incurred hearing loss in service.  Although the veteran was a 
Jet Aircraft Mechanic in service and was exposed to noise, 
service treatment records reflect no hearing loss disability 
in service, no left ear hearing loss was noted during 
service, and his left ear hearing was noted on examination to 
be essentially normal throughout his period of service, 
including on April 1966 separation examination.  The first 
indication in the medical record of any left ear hearing loss 
is the veteran's complaints on December 1996 VA examination, 
which is over 30 years after the veteran's period of service; 
the first objective medical evidence of left ear hearing loss 
is the February 2004 VA audiological examination.  Moreover, 
there is no competent medical evidence indicating a link 
between the veteran's left ear hearing loss and his period of 
service.

With respect to the veteran's claim of right ear hearing 
loss, the Board notes that hearing loss was noted on the 
veteran's July 1962 entrance examination, and audiological 
reports at that time show a hearing loss disability of the 
right ear.  However, service treatment records do not show 
that any such hearing loss condition was aggravated during 
the veteran's period of service, as the record does not 
indicate that there was an increase in right ear hearing loss 
during such service.  The Board again notes that the veteran 
was a Jet Aircraft Mechanic in service and was exposed to 
noise, and that the veteran's audiological examination 
results fluctuated during his period of service.  However, on 
separation examination in April 1966, no hearing loss was 
noted, and the veteran's audiometry examination results do 
not indicate a hearing loss disability, but rather indicate 
that hearing threshold levels at 500, 1000, 2000, 3000 and 
4000 hertz were respectively 0, -5, -5, -5, and 5 on the 
right.  These results do not show a worsening in the 
veteran's hearing loss condition from the time of the July 
1962 entrance examination.

Also, again, the first indication in the post-service medical 
record of any right ear hearing loss is the veteran's 
complaints on December 1996 VA examination, which is over 30 
years after the veteran's period of service; the first post-
service objective medical evidence of right ear hearing loss 
is the February 2004 VA audiological examination.  
Furthermore, there is no competent medical evidence 
indicating a link between the veteran's right ear hearing 
loss and his period of service.

The Board notes that no VA examination medical opinions have 
been provided with respect to the veteran's claimed 
conditions of rheumatoid arthritis, gout, hypertension, or 
right or left ear hearing loss disabilities.  However, as 
there is no established in-service event, injury or disease 
related to rheumatoid arthritis, gout, or hypertension, and 
no competent evidence indicating a link between these 
conditions and the veteran's period of service, a VA medical 
opinion is not required to decide these issues on the merits.  
See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Also, although the veteran was exposed to noise in service, 
no hearing loss was shown at the veteran's separation from 
service, and the veteran's pre-existing right ear hearing 
loss disability was not shown by service treatment records to 
have worsened during the veteran's period of service.  In 
light of this, the lack of any medical evidence of post-
service hearing loss until over 30 years after the veteran's 
period of service, and the lack of any competent medical 
evidence linking a current hearing loss disability to the 
veteran's period of service, the Board finds no medical 
evidence suggesting a nexus, credible evidence of continuity 
of symptomatology, nor any other evidence indicating that a 
current hearing loss disability may be associated with 
military service.  Thus, a VA examination is not required to 
decide the issues of service connection for hearing loss on 
the merits.  Id.

Accordingly, service connection is not warranted for 
rheumatoid arthritis, gout, hypertension, or right or left 
ear hearing loss disabilities.  

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not applicable.  













ORDER

1. Entitlement to service connection for rheumatoid arthritis 
is denied.

2. Entitlement to service connection for gout is denied.

3. Entitlement to service connection for hypertension is 
denied.

4. Entitlement to service connection for a left ear hearing 
loss disability is denied.

5. Entitlement to service connection for a right ear hearing 
loss disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


